United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.P., Appellant
and
DEPARTMENT OF THE ARMY, ABERDEEN
PROVING GROUND, Aberdeen, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gerard P. Uehlinger, Esq., for the appellant
No appearance, for the Director

Docket No. 08-27
Issued: June 5, 2008

Oral Argument April 23, 2008

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 1, 2007 appellant, through his attorney, filed a timely appeal from a merit
decision of the Office of Workers’ Compensation Programs dated May 4, 2007 terminating his
wage-loss benefits and a nonmerit decision dated June 28, 2007 denying reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation for wage loss effective May 13, 2007; and (2) whether the Office properly denied
further review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 19, 2000 appellant, then a 47-year-old pipe fitter, filed a traumatic injury
claim alleging that on that date he injured his lower back while climbing out of a vault. The

Office accepted the claim for lumbar strain and paid appropriate compensation.1 Subsequently,
appellant was placed on the permanent rolls for temporary total disability.
On December 29, 2006 the Office referred appellant to Dr. Mark Rosenthal, a Boardcertified orthopedic surgeon, for a second opinion evaluation to clarify the extent and cause of
appellant’s injury-related impairment. On January 31, 2007 Dr Rosenthal, based upon a review
of medical evidence, a statement of accepted facts and physical examination, opined that
appellant sustained a lumbar strain as a result of the September 19, 2000 employment injury. He
also determined that appellant had preexisting lumbar degenerative disease and sustained a disc
herniation in 2002.2 Appellant related that he had sustained a second injury in 2002 when he
allegedly injured his lower back while pulling a wrench at work and that he subsequently had
back surgery. A physical examination revealed lumbosacral junction tenderness, no radiation of
pain and back pain is worsened by extension and markedly worsened by rotation. As to the
September 19, 2000 employment injury, Dr. Rosenthal opined that appellant was capable of
performing his usual duties. However, he opined that appellant’s 2002 injury restricted him to
medium work capacity. Dr. Rosenthal stated that he found it “difficult to state that the lumbar
strain has or has not resolved” since appellant continued to have pain from the 2000 lumbar
strain until 2002. Thus, he opined “that most likely the patient had a chronic, lumbar strain
ongoing.” In concluding, Dr. Rosenthal opined that appellant had “no significant residual
impairment due to the “accepted September 19, 2000 employment injury.” In a February 8,
20007 work capacity evaluation form (OWCP-5c), he indicated that appellant had no restrictions
as a result of his September 19, 2000 employment injury.
On February 13, 2007 the Office requested clarification from Dr. Rosenthal as to whether
the lumbar strain had resolved. Dr. Rosenthal was also informed that no 2002 injury had been
reported by appellant to the Office.
On February 20 and 21, 2007 Dr. Rosenthal opined that appellant sustained a chronic
lumbar strain due to the September 19, 2000 employment injury. He further opined that
appellant was capable of working full time with no restrictions based on this injury and that
appellant continues to have mild residuals from the 2000 injury.
On March 1, 2007 the Office issued a notice of proposed termination of benefits.
In a letter dated March 27, 2007, appellant disagreed with the proposed termination and
noted that he had sustained a second back injury in February 2001, which he reported to his
supervisor.
On April 9, 2007 the Office requested clarification from Dr. Rosenthal as to whether
appellant suffers from any residuals of his September 19, 2000 employment injury. In an
April 12, 2007 supplemental report, Dr. Rosenthal opined that appellant was capable of
performing his usual job duties as his September 19, 2000 employment injury had resolved.
1

The employing establishment terminated appellant’s employment effective September 4, 2004 as a result of a
reduction-in-force.
2

This appears to be a typographical error as this second injury allegedly occurred in 2001.

2

On May 4, 2007 the Office finalized the termination of appellant’s wage-loss
compensation effective May 13, 2007.
On June 1, 2007 appellant requested reconsideration and submitted statements by
appellant and Gerald Eyet, Former Chief E.A. Building and Utilities, regarding appellant
sustaining another back injury on February 9, 2001.
By nonmerit decision dated June 28, 2007, the Office denied appellant’s request for
reconsideration of the May 4, 2007 decision on the grounds that the evidence submitted was
repetitious.3
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to her federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.6
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a lumbar strain as a result of the
September 9, 2000 employment injury. It based its decision to terminate his benefits upon
medical evidence from Dr. Rosenthal, a second opinion physician.
The Board finds that the medical evidence of record supports the termination of
appellant’s wage-loss compensation benefits. The medical evidence consists of reports from
Dr. Rosenthal, a Board-certified orthopedic second opinion physician, who reviewed the medical
records, medical history, statement of accepted facts and performed a physical examination. He
found that appellant continued to have mild residuals of his accepted lumbar strain and that he
was capable of performing his usual job with no restrictions. Dr. Rosenthal explained that an
injury of 2001, which appellant did not report and which the Office did not accept as
employment related, restricted appellant. He provided a rationalized medical opinion, based on a
complete and accurate medical history and thorough physical examination.7 The Board finds
that Dr. Rosenthal’s opinion establishes that appellant has no continuing disability due to his

3

The Board notes the record contains evidence from another claimant’s file.

4

Paul L. Stewart, 54 ECAB 824 (2003).

5

Elsie L. Price, 54 ECAB 734 (2003).

6

See Del K. Rykert, 40 ECAB 284 (1988).

7

See M.D., 59 ECAB ___ (Docket No. 07-908, issued November 19, 2007); Steven S. Saleh, 55 ECAB 169
(2003); Victor J. Woodhams, 41 ECAB 345 (1989).

3

accepted lumbar strain. The record is devoid of any medical evidence supporting that appellant
is totally disabled as a result of his accepted September 19, 2000 lumbar strain.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,8 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.9 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.10 When a claimant fails to meet one of
the above standards, the Office will deny the application for reconsideration without reopening
the case for review of the merits.11
ANALYSIS -- ISSUE 2
The Office terminated appellant’s wage-loss compensation effective May 13, 2007 on the
grounds that he was capable of performing his usual duties. The Board finds that appellant’s
request for reconsideration met none of the regulatory requirements for a review of the merits of
this decision.
Appellant’s June 1, 2007 request for reconsideration did not allege that the Office
erroneously applied or interpreted a specific point of law and did not advance a relevant legal
argument not previously considered by the Office. He thus is not entitled to further review on
the merits of his case under the first two sections of 10.606(b)(2).12 In support of his request,
appellant submitted his statement and a statement by Mr. Eyet regarding an alleged February 9,
2001 employment injury. The relevant issue is whether appellant is totally disabled by his
accepted September 19, 2000 employment injury. The statements by appellant and Mr. Eyet are
irrelevant as they are not medical opinions. Furthermore, the record contains no evidence that
appellant filed a claim for a February 19, 2001 injury or that one had been accepted by the
Office. As there was no new relevant or pertinent evidence for the Office to consider appellant
was not entitled to review under the third section of 10.606(b)(2).13

8

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
9

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

10

Id. at § 10.607(a).

11

20 C.F.R. § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).
12

20 C.F.R. § 10.606(b)(2)(i) and (ii).

13

20 C.F.R. § 10.606(b)(2)(iii).

4

Because appellant did not meet any of the statutory requirements for a review of the
merits of his claim, the Office properly denied his June 1, 2007 request for reconsideration.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective May 13, 2007. The Board further finds that the Office properly
denied appellant’s request for reconsideration as appellant failed to raise substantive legal
questions or to submit pertinent new and relevant evidence not previously reviewed by the
Office.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 28 and May 4, 2007 are affirmed.
Issued: June 5, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

